DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROGERO WRIGHT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-609

                              [June 1, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Dina A. Keever, Judge;
L.T. Case Nos. 502010CF007543A and 502010CF0007545A.

   Rogero Wright, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. See Mortimer v. State, 770 So. 2d 743, 744 (Fla. 4th DCA
2000).

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.